Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  Claims 8 and 17 appear as if they should recite “the piezo-electric component further comprises [[to]] at least one of pressing a button…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9 and 18 recite energizing a non-muscle to disengage the mechanical component of the security tag; however, the use of nano-muscles to disengage mechanical components of security tags is not a previously known or taught capability 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strulovitch et al. (US 2016/0260303) in view of Slesinski (US 2009/0219139).
As per claim 1, Strulovitch teaches a method for operating a security tag, comprising: determining whether a verification signal has been received by the security tag (Strulovitch, [0043], [0051]: The tag receives a detach command, which is a verification signal because it contains details verifying authorization to disengage the tag; the tag determines the verification signal has been received by authenticating the detach command); and disengaging a mechanical component of the security tag based on a determination that the verification signal has been 
Strulovitch does not disclose:
activating a piezo-electric component of the security tag to generate an electrical charge in response to an applied mechanical force on the security tag;
determining whether a verification signal has been received by the security tag upon activating the piezo-electric component;
However, in the same art of powering tags, Slesinski, [0029], [0031], [0037], [0051], and [0052], teaches that a tag may have a piezo-electric element that, when activated  by mechanical force, generates electricity for charging and powering the tag to enable the tag to perform functions requiring electrical power. Thus, in this combination, Strulovitch’s security tag could be powered through the activation of the piezo-electric element of Slesinski.
Before the effective filing date of the claimed invention it would have been obvious for Strulovitch’s security tag to be powered through the activation of a piezo-electric element, as taught by Slesinski. The motivation is because Strulovitch already teaches that power for the tag could be derived from other sources (Strulovitch, [0060]) and Slesinski’s piezo-electric powering provides a known source that provides the predictable result of enabling power for the tag and allowing for long term use since any needed power can be generated (Slesinski, [0037]).
As per claim 2 (dependent on claim 1), Strulovitch in view of Slesinski further teaches:
wherein disengaging the mechanical component further comprises retracting a pin to an unengaged position releasing an article being protected by the security tag based on the determination that the verification signal has been received (Strulovitch, [0043], [0051], and 
As per claim 3 (dependent on claim 1), Strulovitch in view of Slesinski further teaches:
further comprising maintaining the mechanical component in an engaged state based on a determination that the verification signal has not been received (Strulovitch, fig. 15 and  [0079]: The mechanical component is only disengaged to release the article when the detach command is authenticated).  
As per claim 4 (dependent on claim 1), Strulovitch in view of Slesinski further teaches:
further comprising charging a capacitor based on the electrical charge generated by activating the piezo-electric component of the security tag (Slesinski, [0037]: The electrical power generated form the piezo-electrical element may be used to charge a capacitor).  
As per claim 5 (dependent on claim 4), Strulovitch in view of Slesinski further teaches:
wherein determining whether the verification signal has been received by the security tag further comprises determining whether the verification signal has been received by the security tag based on charging the capacitor (Strulovitch, [0043], [0051] and Slesinski, [0037]: In this combination, the charging of the capacitor provides power of the tag to function, thus the receiving and authenticating of detach command is based on the charging of the capacitor, since the tag could not function without the capacitor charge).  
As per claim 6 (dependent on claim 1), Strulovitch in view of Slesinski further teaches:
wherein the verification signal indicates completion of a sales transaction for an article being protected by the security tag (Strulovitch, [0050]-[0051]: The detach command is only sent when the article has been successfully purchased, thus indicates a completion of a sales transaction for the protected article).  

further comprising: 039636.0109820T-RS-00231-US receiving, from a mobile device, a detach command to trigger performing of a tag detachment operation corresponding to disengaging the mechanical component (Strulovitch, [0043], [0051]: The tag receives the detach command); communicating with a network of a retail store facility to verify the detach command (Strulovitch, fig. 1 and [0050]-[0051]: Before sending the detach command, the mobile device communicates with the store network to verify the successful purchase transaction, thus verifying the detach command); and receiving the verification signal confirming completion of a sales transaction for an article being protected by the security tag (Strulovitch, fig. 1 and [0050]-[0051]: The security tag receives the detach command from the mobile device only after the mobile devices has verified the appropriateness of sending the detach command, thus the detach command is the verification signal confirming completion of the purchase transaction of the protected article).  
As per claim 8 (dependent on claim 1), Strulovitch in view of Slesinski further teaches:
wherein activating the piezo-electric component further comprises to at least one of pressing a button, turning a dial, pulling a lever, and shaking motion (Slesinski, [0031] and [0052]: The piezo-electric element is activated by any motion of the rigidly attached mass, thus pressing, pulling, or shaking; also, the motion could be through rotation of a wheel device, thus turning of a dial).  
As per claim 9 (dependent on claim 1), Strulovitch in view of Slesinski further teaches:
comprising: energizing one of a nano-muscle, solenoid, motor or linear actuator based on activating the piezo-electric component; and wherein disengaging the mechanical component of the security tag further comprises disengaging the mechanical component of the security tag based on energizing one of the nano-muscle, solenoid, motor or linear actuator (Strulovitch, 
As per claim 10 (dependent on claim 1), Strulovitch in view of Slesinski further teaches:
wherein the piezo-electric component lies in a dormant state without generating the electrical charge until activated (Slesinski, [0031] and [0052]: The piezo-electric element on generates electrical power when activation through the applied stress or force, thus is dormant otherwise).  
As per claim 11, Strulovitch and Slesinski renders obvious all the claim limitation as in the consideration of claim 1 above since the components of claim 11 are the apparatus for performing the method of claim 1.
As per claim 12, Strulovitch and Slesinski renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 2 above.
As per claim 13, Strulovitch and Slesinski renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 3 above.
As per claim 14, Strulovitch and Slesinski renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 5 (which includes the consideration of the limitations of claim 4) above.
As per claim 15, Strulovitch and Slesinski renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 6 above.
As per claim 16, Strulovitch and Slesinski renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 7 above.

As per claim 18, Strulovitch and Slesinski renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 9 above.
As per claim 19, Strulovitch and Slesinski renders obvious the limitations of claim 11 and further limitations are met as in the consideration of claim 10 above.
As per claim 20, Strulovitch and Slesinski renders obvious all the claim limitation as in the consideration of claim 1 above since the components of claim 11 are the system for performing the method of claim 1. Strulovitch, [0050]-[0051], further teaches that the detach command is only sent by the mobile device to the security tag when a successful purchase of the article attached with the security tag is verified.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form are related to security tags, control of release of security tags, and generating electric power through piezo-electrical elements or other means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEE/            Primary Examiner, Art Unit 2699